Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 11/01/21, applicant has amended claims 16, 18 and 23, and added new claim 31.   The art rejection has been withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance: As to claims 16-30, the closest prior art of record, Blakeslee fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed powder coating device (see claims 16) comprising, inter alia, an electrode arrangement and a metering device arranged above the electrode arrangement, wherein the metering device comprises a powder outlet facing the electrode arrangement to enable powder being discharged by the metering device to reach the electrode arrangement under the effect of gravity and to produce a powder cloud that spreads out spatially as a result of electrostatic charging alone, without the application of compressed air or similar delivery of propulsive media.  The subject matter of claim 31 is allowable for the same reasons described in the action sent 08/02/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner




/YEWEBDAR T TADESSE/